DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm (S2-1911058, recited by applicant).
Regarding claim 1, Qualcomm discloses, a method performed by a user equipment (UE) for supporting satellite wireless access by the UE to a serving public land mobile network (page 5), the method comprising: 
receiving downlink (DL) signals for a serving radio cell from a communications satellite, the serving radio cell having a moving coverage area (page 5, lines 1-11); 
obtaining first measurements of the DL signals at each of a plurality of times (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB); and 
sending the first measurements of the DL signals obtained at each of the plurality of times to a satellite NodeB (gNB) following each of the plurality of times, wherein the first measurements enable a determination of a location and a country for the UE by the gNB following each of the plurality of times, wherein the first measurements enable a determination of a more accurate location and a more reliable country for the UE by the gNB following all of the plurality of times, based on the moving coverage area for the serving radio cell (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
	Regarding claim 2, Qualcomm discloses, wherein the gNB controls the serving radio cell, wherein the gNB is a serving gNB for the UE (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 3, Qualcomm discloses, wherein the first measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AoA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 4, Qualcomm discloses, further comprising sending a request for a registration with a core network for the serving PLMN to the gNB, wherein the gNB forwards the request for the registration to the core network (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 5, Qualcomm discloses, wherein the determination of the more accurate location and the more reliable country for the UE by the gNB enables a verification by the gNB that the UE is located in a country associated with the serving PLMN (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 6, Qualcomm discloses, receiving DL signals for other radio cells from other communications satellites, the other radio cells having moving coverage areas; obtaining second measurements of the DL signals for the serving radio cell and the other radio cells at each of the plurality of times; sending the second measurements with the first measurements to the gNB following each of the plurality of times, wherein the first measurements and the second measurements enable the determination of the more accurate location and the more reliable country for the UE by the gNB following all of the plurality of times, based on the moving coverage areas for the serving radio cell and the other radio cells (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 7, Qualcomm discloses, wherein the second measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AOA), Reference Signal Time Difference (RSTD), differential Angle of Arrival (DAGA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 8, Qualcomm discloses, a user equipment (UE) configured to support satellite wireless access by the UE to a serving public land mobile network (PLMN), comprising: 
a wireless transceiver (UE, fig. 2 included transceiver) configured to wirelessly communicate with a communication satellite (satellite, fig. 2); at least one memory (UE, fig. 2); 
at least one processor (UE, fig. 2 included processor) coupled to the wireless transceiver and the at least one memory (UE, fig. 2 included memory), wherein the at least one processor is configured to: 
receive, via the wireless transceiver, downlink (DL) signals for a serving radio cell from a communications satellite, the serving radio cell having a moving coverage area (page 5); 
obtain first measurements of the DL signals at each of a plurality of times (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB); 
send, via the wireless transceiver, the first measurements of the DL signals obtained at each of the plurality of times to a satellite NodeB (gNB) following each of the plurality of times, wherein the first measurements enable a determination of a location and a country for the UE by the gNB following each of the plurality of times, wherein the first measurements enable a determination of a more accurate location and a more reliable country for the UE by the gNB following all of the plurality of times, based on the moving coverage area for the serving radio cell (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 9, Qualcomm discloses, wherein the gNB controls the serving radio cell, wherein the gNB is a serving gNB for the UE (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 10, Qualcomm discloses, wherein the first measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AoA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 11, Qualcomm discloses, wherein the at least one processor is further configured to send, via the wireless transceiver, a request for a registration with a core network for the serving PLMN to the gNB, wherein the gNB forwards the request for the registration to the core network (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 12, Qualcomm discloses, wherein the determination of the more accurate location and the more reliable country for the UE by the gNB enables a verification by the gNB that the UE is located in a country associated with the serving PLMN (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 13, Qualcomm discloses, wherein the at least one processor is further configured to: receive, via the wireless transceiver, DL signals for other radio cells from other communications satellites, the other radio cells having moving coverage areas; obtain second measurements of the DL signals for the serving radio cell and the other radio cells at each of the plurality of times; send, via the wireless transceiver, the second measurements with the first measurements to the gNB following each of the plurality of times, wherein the first measurements and the second measurements enable the determination of the more accurate location and the more reliable country for the UE by the gNB following all of the plurality of times, based on the moving coverage areas for the serving radio cell and the other radio cells (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 14, Qualcomm discloses, wherein the second measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AOA), Reference Signal Time Difference (RSTD), differential Angle of Arrival (DAGA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 15, Qualcomm discloses, a method performed by a satellite NodeB (gNB) for supporting satellite wireless access by a user equipment (UE) to a serving public land mobile network (PLMN), the method comprising: 
receiving first measurements of downlink (DL) signals from the UE following each of a plurality of times, the DL signals received by the UE for a serving radio cell from a communications satellite, the serving radio cell having a moving coverage area (page 5, lines 1-15); 
determining a location and a country for the UE following each of the plurality of times based on the first measurements (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows); and 
determining a more accurate location and a more reliable country for the UE following all of the plurality of times, based on the first measurements and the moving coverage area for the serving radio cell (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 16, Qualcomm discloses, wherein the gNB controls the serving radio cell, wherein the gNB is a serving gNB for the UE (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 17, Qualcomm discloses, wherein the first measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AoA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 18, Qualcomm discloses, further comprising: receiving from the UE a request for a registration with a core network for the serving PLMN; and forwarding the request for the registration to the core network (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 19, Qualcomm discloses, wherein determining the more accurate location and the more reliable country for the UE is for the request for the registration and further comprising: verifying whether the UE is located in a country associated with the serving PLMN based on the more reliable country (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 20, Qualcomm discloses, further comprising: verifying the UE is not located in the country associated with the serving PLMN based on the more reliable country; and sending a message to the core network, the message indicating the UE is not located in the country associated with the serving PLMN, wherein the message enables the serving PLMN to deregister the UE (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 21, Qualcomm discloses, further comprising: receiving from the UE, following each of the plurality of times, second measurements of DL signals received by the UE from the serving radio cell and other radio cells, the DL signals for the other radio cells received by the UE from other communication satellites, the other radio cells having moving coverage areas; and determining the more accurate location and the more reliable country for the UE following all of the plurality of times based on the first measurements, the second measurements and the moving coverage areas for the serving radio cell and the other radio cells (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 22, Qualcomm discloses, wherein the second measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AOA), Reference Signal Time Difference (RSTD), differential Angle of Arrival (DAGA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 23, Qualcomm discloses, a satellite NodeB (gNB) configured to support satellite wireless access by a user equipment (UE) to a serving public land mobile network (PLMN), comprising: 
an external interface configured to communicate with network entities (fig. 2, page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB); 
at least one memory (fig. 2, UE); at least one processor (fig. 2, UE) coupled to the external interface and the at least one memory, wherein the at least one processor is configured to (fig. 2): 
receive, via the external interface, first measurements of downlink (DL) signals from the UE following each of a plurality of times, the DL signals received by the UE for a serving radio cell from a communications satellite, the serving radio cell having a moving coverage area (page 5); 
determine a location and a country for the UE following each of the plurality of times based on the first measurements (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows); and 
determine a more accurate location and a more reliable country for the UE following all of the plurality of times, based on the first measurements and the moving coverage area for the serving radio cell (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 24, Qualcomm discloses, wherein the gNB controls the serving radio cell, wherein the gNB is a serving gNB for the UE (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 25, Qualcomm discloses, wherein the first measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AoA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).
Regarding claim 26, Qualcomm discloses, the at least one processor further configured to: receive from the UE a request for a registration with a core network for the serving PLMN; and forward the request for the registration to the core network (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 27, Qualcomm discloses, wherein the more accurate location and the more reliable country for the UE is determined for the request for the registration and the at least one processor further configured to: verify whether the UE is located in a country associated with the serving PLMN based on the more reliable country (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 28, Qualcomm discloses, the at least one processor further configured to: verify the UE is not located in the country associated with the serving PLMN based on the more reliable country; and send a message to the core network, the message indicating the UE is not located in the country associated with the serving PLMN, wherein the message enables the serving PLMN to deregister the UE (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the | perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 29, Qualcomm discloses, the at least one processor further configured to: receive from the UE, following each of the plurality of times, second measurements of DL signals received by the UE from the serving radio cell and other radio cells, the DL signals for the other radio cells received by the UE from other communication satellites, the other radio cells having moving coverage areas; and determine the more accurate location and the more reliable country for the UE following all of the plurality of times based on the first measurements, the second measurements and the moving coverage areas for the serving radio cell and the other radio cells (page 5, a UE still needs to periodically determine its current virtual cell. | When the UE enters a TA for a new PLMN, the UE registers with the new PLMN and disconnects from the old PLMN. | The UE may also change from one satellite beam to another if there is a requirement that any satellite beam is only used within one country. SNBs track NGSO satellite movement and change of virtual cell and TA coverage and update the list of sNB IDs, ground station locations, TAs and PLMNs broadcast by the satellite. To support UEs which do not have an accurate location capability and to reduce initial NG-RAWN access delay for a UE with accurate positioning capability, a serving sNB may position a UE and determine a current virtual cell and TA. With this arrangement, a UE selects a satellite with good signal reception which provides access to a preferred PLMN, | and establishes a signaling connection with an sNB associated with this PLMN and accessible from this satellite. The | sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB. The positioning only needs to determine a current TA for the UE initially, although cellular accuracy may be useful or necessary later for some | regulatory services. The sNB then returns the TA to the UE, allowing the VE to perform an initial or new registration. | While the UE remains in CM CONNECTED state, the sNB can control UE handover to new satellites as described: above. When the UE enters CM IDLE state, the UE can assume that it remains within the current TA even if that is not the case, since the current TA is mainly used to determine when to reregister and to page the UE, both of which continue to work even when the UE leaves the current TA. When the UE again establishes a signaling connection with | an sNB (e.g. to reregister), the sNB can again position the UE and assign a new TA. However, in order to support WEA and determine if a UE has moved into a new PLMN area or new country, a UE without positioning capability would [- need to establish an association (e.g. signaling connection) with an sNB periodically in order to have the sNB determine the current UE location and associated virtual cell ID and TA. However, such interaction could be reduced | for UEs well within a country and PLMN serving area and would only need to be frequent for UEs close to the border | of a PLMN or country. The solution as described above supports UE mobility in the same manner as for terrestrial NR cellular access from the perspective of a 5GCN, which minimizes new 5GCN impacts. In addition, the solution can support regulatory services | the same as for NG-RAN cellular access as follows).
Regarding claim 30, Qualcomm discloses, wherein the second measurements comprise at least one of a Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Receive Time-Transmit Time difference (RxTx), Angle of Arrival (AOA), Reference Signal Time Difference (RSTD), differential Angle of Arrival (DAGA), or some combination of these (page 5, sNB then positions the UE e.g. using measurements of timing advance to the current satellite and/or others and measurements of received signal power and/or AOA at the UE and/or at the sNB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643